FILED
                                                                                Sep 22 2020, 8:42 am

                                                                                    CLERK
                                                                                Indiana Supreme Court
                                                                                   Court of Appeals
                                                                                     and Tax Court




ATTORNEY FOR APPELLANTS                                    ATTORNEYS FOR APPELLEE
Clifford R. Courtney                                       CITY OF INDIANAPOLIS
Indianapolis, Indiana                                      Luke B. Brahm
                                                           Adam S. Willfond
                                                           Office of Corporation Counsel
                                                           Indianapolis, Indiana

                                                           ATTORNEY FOR APPELLEE
                                                           RECEIVER KATZ KORIN
                                                           CUNNINGHAM PC BY AND
                                                           THROUGH RONALD M. KATZ
                                                           R. Brock Jordan
                                                           Katz Korin Cunningham PC
                                                           Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA
Towne & Terrace Corporation;                               September 22, 2020
Glen Timmons in his capacity as                            Court of Appeals Case No.
President of the Towne &                                   20A-OV-496
Terrace Corporation Board of                               Appeal from the Marion Superior
Directors, Darren Kirkland in his                          Court
capacity as member of the                                  The Honorable Cynthia J. Ayers,
Towne & Terrace Corporation                                Judge
Board of Directors, Jacqueline                             Trial Court Cause No.
Timmons in her capacity as                                 49D04-1311-OV-42187
member of the Towne & Terrace
Corporation Board of Directors,
and Ella Means in her capacity

Court of Appeals of Indiana | Opinion 20A-OV-496 | September 22, 2020                        Page 1 of 29
      as member of the Towne &
      Terrace Corporation,
      Appellants-Defendants,

              v.

      City of Indianapolis,
      Appellee-Plaintiff.



      Brown, Judge.


[1]   Towne & Terrace Corp., Glen Timmons in his capacity as President of the

      Towne & Terrace Corp. Board of Directors, Darren Kirkland in his capacity as

      member of the Board of Directors, Jacqueline Timmons in her capacity as

      member of the Board of Directors, and Ella Means in her capacity as member

      of the Towne & Terrace Corp. (collectively, “Appellants”) appeal the trial

      court’s February 19, 2020 order granting the motion for preliminary injunction

      filed by the City of Indianapolis (the “City”), denying Towne & Terrace Corp.’s

      Petition for Writ of Execution and Instructions to Receiver, granting the

      Receiver’s Motion for Order Compelling Production of Documents, and

      ordering that Towne & Terrace shall be responsible for half of the Receiver’s

      expenses. We affirm.


                                       Facts and Procedural History

[2]   This is the third appeal arising from this litigation. We set out some of the

      relevant facts in a prior appeal:


      Court of Appeals of Indiana | Opinion 20A-OV-496 | September 22, 2020    Page 2 of 29
        Towne & Terrace is a residential complex near the intersection of
        East 42nd Street and Post Road in Indianapolis, Indiana.
        Incorporated in 1964 for the purpose of owning and maintaining
        the common areas of the condominium development, Towne &
        Terrace is a private, nonprofit Indiana corporation with volunteer
        directors. Unlike more recent condominium developments,
        Towne & Terrace homeowners are members of Towne & Terrace
        and do not own any interest in its common areas. The individual
        lots are transferred by deed. To keep Towne & Terrace apprised
        of ownership changes in the individual condominiums, the
        corporation’s Amended Articles of Incorporation require the
        issuance of a certificate of membership to each member, and it is
        each member’s responsibility to inform Towne & Terrace when
        his or her lot is transferred to a new owner. The previous
        member must then request a new certificate of membership to be
        issued to the new member. As of 2017, the City owned at least
        49 units in Towne & Terrace. Thirteen of the units were
        acquired as part of a settlement in an unrelated nuisance action.
        The remainder of the units became the City’s possession after
        they were not purchased at tax sales. Since being acquired, each
        of the City’s homes in Towne & Terrace has been left vacant and
        boarded up.

        Over the years, the East side of Marion County has suffered a
        major crime wave. In 2015, the Federal Bureau of Investigation,
        the United States Attorney’s Office, the Indiana State Police, the
        Marion County Sheriff, and Indianapolis Metropolitan Police
        Department conducted raids throughout Indianapolis, leading to
        the arrest of thirty-five criminals—the vast majority on the East
        side.


City of Indianapolis v. Towne & Terrace Corp., 106 N.E.3d 507, 509 (Ind. Ct. App.

2018) (“Towne I”).




Court of Appeals of Indiana | Opinion 20A-OV-496 | September 22, 2020    Page 3 of 29
[3]   On December 16, 2014, the City filed an Amended Complaint against Towne

      & Terrace and four members of its board in their representative capacities,

      alleging that Towne & Terrace “failed to provide, maintain, and ensure that all

      common areas of the [ ] residential complex are safe from hazardous

      conditions, including but not limited to general lawlessness and the threat of

      reasonably foreseeable criminal intrusions.” Id. Specifically, the City noted

      that since January 1, 2008, there had been “excessive police runs and numerous

      reports filed by the Indianapolis Metropolitan Police Department at the [ ]

      residential complex involving crimes such as homicide, rape, fraud, arson,

      domestic battery, public intoxication, child abduction, child abuse, larceny,

      burglary, armed robbery, aggravated assault, vandalism, intimidation, invasion

      of privacy, and trespass.” Id. The City requested the trial court to award it

      “compensatory damages against [Towne & Terrace], jointly and severally, to

      compensate the City for all damages caused by [Towne & Terrace’s] operation,

      management and maintenance of the [Towne & Terrace] residential complex

      and individual units, including but not limited to” all resources expended by the

      City in response to the unreasonable volume of investigations, reports, and

      citations caused by Towne & Terrace’s neglect of the residential complex and

      individual units and any and all other public resource expenditures resulting

      from Towne & Terrace’s neglect of the residential complex. Id. at 509-510.


[4]   On January 30, 2015, Towne & Terrace filed an Answer and Counterclaim,

      denying the allegations in the Amended Complaint and asserting that the City

      owed it maintenance fees on the individual units owned by the City. Id. at 510.


      Court of Appeals of Indiana | Opinion 20A-OV-496 | September 22, 2020    Page 4 of 29
      On October 3, 2016, Towne & Terrace moved for summary judgment on its

      counterclaim against the City. Id. Towne & Terrace filed a second motion for

      summary judgment on the City’s Amended Complaint. Id. On October 28,

      2017, the court granted summary judgment to Towne & Terrace on the City’s

      Amended Complaint and partial summary judgment on Towne & Terrace’s

      counterclaim. Id. The court’s order stated in part that “[t]he amounts owed . . .

      are in dispute and genuine issues of fact remain for trial that [sic] issue.”

      Appellants’ Appendix Volume II at 151.


[5]   On July 3, 2018, we affirmed and held that “the City’s nuisance action against

      Town[e] and Terrace to refund the City’s resources spent on law enforcement’s

      investigations and responses to the residential complex, [was] barred by I.C. §

      32-31-1-22(d).” Towne I, 106 N.E.3d at 512. We further observed that the City

      did not “designate evidence indicating that Towne & Terrace’s use or

      maintenance of the common areas amounted to a nuisance.” Id. at 513.


[6]   “While the summary judgment motions were pending in the trial court, on

      September 11, 2017, the City filed a motion for the appointment of a receiver

      over” Towne & Terrace. Towne & Terrace Corp. v. City of Indianapolis, 122

      N.E.3d 846, 850 (Ind. Ct. App. 2019) (“Towne II”). “[O]n November 20, after

      the trial court’s entry of summary judgment but prior to our opinion [in Towne

      I], [Towne & Terrace] filed a verified petition for appointment of a receiver

      alleging that the City had not paid ‘maintenance fees, assessments, late charges,

      interest and attorney fees’ owed to” Towne & Terrace. Id. at 851. On



      Court of Appeals of Indiana | Opinion 20A-OV-496 | September 22, 2020       Page 5 of 29
September 12, 2018, the court granted the motions. Id. With respect to Towne

& Terrace’s motion to appoint a receiver, the court’s order stated:

        I.C. § 32-30-5-1(3) provides for the appointment of a receiver in
        all actions when it is shown that property, funds, rent, and profits
        are in danger of being lost, removed, or materially injured. The
        City’s properties are in a state of serious neglect and
        deterioration. Said properties are continuing to deteriorate and
        continue to be neglected by the City. The properties within
        Towne & Terrace owned by the City are in danger of being lost,
        removed, or materially injured pursuant to subsection 3. The
        current condition of City-owned properties, within the
        community, have made it more difficult for Towne and Terrace
        to recover the amounts owed to it for assessments and
        maintenance fees from all current homeowners.

        Therefore, the Court finds that Towne and Terrace’s motion has
        merit. A receiver should be appointed to receive, manage,
        protect, request demolition of and/or sell, if necessary, all real
        estate owned by the City, encumbered by said liens of Towne
        and Terrace. All proceeds from the sale of any properties,
        approved by the Court, should be held and/or used by the
        receiver for the benefit of the parties.


September 12, 2018 Order at 3-4. The court’s order also stated:


        The Board of Directors of Towne and Terrace is, hereby, ordered
        to turn over to the General Receiver all pertinent books and
        records of the properties it owns at Towne and Terrace, a current
        listing of all the addresses of the privately-owned properties
        within the complex, and records concerning coming areas and
        repairs and upgrades that have been proposed and any that have
        already been completed.

        The Board of directors of Towne and Terrace is to do all things
        to cooperate and support both the General Receiver and Limited

Court of Appeals of Indiana | Opinion 20A-OV-496 | September 22, 2020        Page 6 of 29
              Receivers in their duties and responsibilities to this community
              throughout the period of receivership. The Board will be
              reinstated to its previous status when the unsafe premises at
              Towne and Terrace have been satisfactorily repaired, improved,
              and/or demolished pursuant to I.C. § 36-7-9-10 and the
              receivership has been terminated.


      Id. at 15-16.


[7]   On April 16, 2019, this Court determined that there was no factual basis for the

      appointment of a receiver over Towne & Terrace pursuant to the Unsafe

      Building Law and reversed the trial court’s appointment of a receiver on that

      ground. Towne II, 122 N.E.3d at 855. With respect to Ind. Code § 32-30-5-1(7),

      which is Indiana’s general receivership statute, we held that “just as we noted in

      [Towne I], here, ‘at no point did the City designate evidence indicating that

      [Towne & Terrace’s] use or maintenance of the common areas amounted to a

      nuisance,’” and the evidence did not support the trial court’s reasoning for

      appointing a receiver. Id. at 856 (quoting Towne I, 106 N.E.3d at 513). We also

      held that “to the extent the trial court’s order purport[ed] to appoint a receiver

      over properties owned by nonparties, [Towne & Terrace] [was] correct that the

      trial court did not have jurisdiction to do that” and we reversed the judgment in

      that respect. Id. As to the City’s cross-appeal, we concluded that the trial court

      did not abuse its discretion when it appointed a receiver over the City’s

      properties. Id. at 858.


[8]   Prior to Towne I and Towne II, the Board of Directors approved a resolution in

      September 2017, which “re-adopted” the prior policy “that owners of real estate

      Court of Appeals of Indiana | Opinion 20A-OV-496 | September 22, 2020       Page 7 of 29
       subject to the Towne & Terrace Covenants and Restrictions who are not current

       on their maintenance fees owed to the Corporation cannot vote as a member of

       the corporation.” Appellants’ Appendix Volume III at 170.

[9]    Prior to the issuance of Towne II, the City filed a Petition for Mandatory

       Injunction on November 28, 2018. The City requested that the court:


               (a) hold a hearing and issue a preliminary injunction preventing
               Towne & Terrace, Corp. from hindering, delaying, obstructing,
               or preventing any members from voting at the annual meeting;

               (b) order that all members, including the City be permitted to cast
               their votes, with the purpose of the meeting being to [] vote to
               elect Directors and Officers and to vote on consenting to the
               appointment of a receiver;

               (c) prohibit [Towne & Terrace, Corp.] from performing any acts
               outside the ordinary course of business before the special meeting
               of members can take place, including, but not limited to diluting
               the City’s votes or other acts or resolutions with a similar effect;

               (d) declare that the Resolution is void under Indiana law and of
               no effect;

               (e) in the alternative, appoint a receiver over Towne & Terrace,
               Corp.; and

               (f) grant all other relief that is just and proper.


       Appellee City’s Appendix Volume II at 84.


[10]   On August 12, 2019, the City filed an Amended and Supplemental Petition for

       Injunction Against Towne & Terrace Corp. requesting that the court enter a

       preliminary and permanent injunction against Towne & Terrace mandating

       Court of Appeals of Indiana | Opinion 20A-OV-496 | September 22, 2020      Page 8 of 29
       that it permit all owners of real property within Towne & Terrace’s territorial

       boundaries to vote on all issues at its annual meeting of members and any

       special meeting, and a prohibitory injunction enjoining Towne & Terrace from

       enforcing any resolution, bylaw, article, covenant, or restriction that has the

       effect of denying any property owner the right to attend, participate in, or vote

       at any meeting of members or the Board of Directors of Towne & Terrace. 1

[11]   On August 15, 2019, the court entered a Revised Receivership Order which

       ordered that Katz Korin Cunningham PC, by and through Ronald M. Katz,

       remain appointed as Receiver to “receive, manage, protect, request demolition

       of and/or sell, if necessary, all real estate owned by the City and located within

       the Towne and Terrace boundaries.” Id. at 142. The order also stated:


                [A]ll rights of ownership with respect to the Receivership
                Property shall inure to the benefit of the Receiver, including but
                not limited to the rights to attend, participate in, and vote on all
                issues that come before the owners or members of Towne &
                Terrace at its Annual Meeting of Members or any Special
                Meeting of Members that might be called, to the extent this
                Court subsequently determines the City possesses these rights.

                                                       *****

                The Court acknowledges that much of the Receivership Property
                is located within buildings containing units that are not owned by
                the City. Accordingly, it is imperative that both the City and
                Towne and Terrace use, and said parties are hereby directed to



       1
         The City alleged that it filed an original petition on November 28, 2018, seeking a mandatory injunction
       requiring Towne & Terrace to permit the City the opportunity to vote at the annual meeting in December
       2018 and that petition was never ruled upon.

       Court of Appeals of Indiana | Opinion 20A-OV-496 | September 22, 2020                            Page 9 of 29
                  employ, commercially reasonable efforts to ensure a smooth
                  transition of the Receivership Property to the Receiver. The City
                  and Towne and Terrace must, and are hereby ordered to,
                  cooperate fully with the Receiver with respect to his efforts to
                  preserve, market and/or liquidate any buildings containing the
                  Receivership Property.


       Id. at 142, 145. The order also stated: “The Receiver and any party to this

       action may apply at any time to the Court for further instructions and for

       further powers necessary to enable the Receiver to properly fulfill its duties after

       providing notice to all parties who have appeared in this action.” Id. at 147.


[12]   On October 15, 2019, the court held a hearing. 2 An entry in the chronological

       case summary (“CCS”) dated October 15, 2019, indicates a hearing was held

       and states: “Comment: Motion for Preliminary Injunction.” Appellants’

       Appendix Volume II at 40. A CCS entry dated October 16, 2019, states that a

       hearing originally scheduled for November 14, 2019, was rescheduled to March

       19, 2020.

[13]   On November 1, 2019, Appellants filed a Petition for Writ of Execution and

       Instructions to Receiver. They requested that the court “authorize the Clerk to

       issue a Writ of Execution pursuant to Trial Rule 72 . . . directing the Sheriff of

       Marion County to levy execution on funds and other personal property of the

       City in an amount equal to the current unpaid Receivership Expenses,” and




       2
           The record does not contain a copy of a transcript of the October 15, 2019 hearing.

       Court of Appeals of Indiana | Opinion 20A-OV-496 | September 22, 2020                     Page 10 of 29
       “issue additional Writs of Execution as a matter of course upon application by

       [Towne & Terrace] Corp., directing the Sheriff of Marion County to levy

       execution on funds and other personal property of the City in an amount equal

       to all future unpaid Receivership Expenses, in partial satisfaction of

       Defendants’ damage claims for costs of collection” or, “in the alternative,

       Defendants pray that the Receiver Order be modified to require the City to pay

       all Receivership Expenses.” Appellants’ Appendix Volume IV at 21

       (capitalization omitted). Appellants also requested that “the Receiver be

       instructed to immediately market and offer all of the City Properties for sale, to

       disclose all offers to the parties and the Court, and to seek approval of all such

       offers from the Court as required by the Receivership Order.” Id.


[14]   On November 21, 2019, the Receiver filed a Motion for Order Compelling

       Production of Documents, which requested that the court enter an order

       requiring Towne & Terrace and its counsel to provide the Receiver with: (a)

       contact information for each Board Member; (b) contact information for each

       unit owner at Towne & Terrace; (c) an itemization of all income received by

       Towne & Terrace on a unit by unit basis from January 2016; (d) an itemization

       of all delinquencies or liabilities of unit owners to Towne & Terrace on a unit

       by unit basis from January 2016; and (e) an itemization of all expenditures

       made on Towne & Terrace’s behalf from January 2016.


[15]   On December 5, 2019, the City filed an Emergency Motion for Rule to Show

       Cause Finding Towne & Terrace Corp. in Contempt, Entry of Order on City’s

       Motion for Preliminary Injunction and for Award of Attorney’s Fees. The City

       Court of Appeals of Indiana | Opinion 20A-OV-496 | September 22, 2020    Page 11 of 29
       asserted in part that “the Court still has not ruled on the City’s request for entry

       of an Order enforcing its right to vote at the Annual Meeting. The [sic] filed a

       Petition for Preliminary Injunction, which the Court took under advisement.”

       Appellee City’s Appendix Volume II at 229.

[16]   On December 6, 2019, the Receiver filed an Emergency Verified Motion for

       Injunction and requested that the court enter an order:

               (i) enjoining the Board Members of Towne & Terrace, and their
               counsel, from conducting the Annual Meeting currently
               scheduled for December 9, 2019, with the understanding that the
               Court will issue a further order at the conclusion of the
               December 10, 2019 hearing, rescheduling the Annual Meeting at
               which both the Receiver and his counsel are allowed to attend,
               participate and vote, as authorized and directed by the Revised
               Receivership Order; and (ii) ordering the members of the Towne
               & Terrace Board to appear, along with counsel, at the currently-
               scheduled hearing on December 10, 2019, for the purpose of
               providing testimony and documentations regarding the Board’s
               utilization of the funds entrusted to it for the benefit of the
               property owners.


       Appellee City’s Appendix Volume III at 5.


[17]   On December 6, 2019, the City filed an Amendment to its Emergency Verified

       Motion for Rule to Show Cause Finding Towne & Terrace Corp. in Contempt,

       Entry of Order on City’s Motion for Preliminary Injunction, and for Award of

       Attorney’s Fees. The City referenced the Receiver’s December 6, 2019 motion

       and requested that the court:




       Court of Appeals of Indiana | Opinion 20A-OV-496 | September 22, 2020     Page 12 of 29
               (a) enter a preliminary injunction that (a) prohibits the Annual
               Meeting from being held on Monday, December 9, 2019 and (b)
               mandates that thirty (30) day written notice be given to all
               members of the corporation, including the City and the Receiver;

               (b) issue a preliminary injunction preventing Towne & Terrace,
               Corp. from hindering, delaying, obstructing, or preventing any
               members from appearing and voting at the Annual Meeting;

               (c) order that all members, including the City, be permitted to
               cast their votes, with the purpose of the meeting being to vote to
               elect Directors and Officers, among other things;

               (d) prohibit [Towne & Terrace] performing any acts outside the
               ordinary course of business before the Annual Meeting of
               members can take place, including, but not limited to diluting the
               City’s votes or other acts or resolutions with a similar effect;

               (e) order [Towne & Terrace] to publish its balance sheet, profit
               and loss statement, and budget to all members with Notice of the
               Annual Meeting;

               (f) declare that the Resolution is void under Indiana law and of
               no effect;

               (g) award attorney’s fees and expenses to the City; and

               (f) grant all other relief that is just and proper.


       Appellee City’s Appendix Volume II at 243-244.


[18]   On December 6, 2019, the court entered an Order on Emergency Requests for

       Relief by Both the Receiver and the City, which stated in part:


               Pending before this Court is a Petition for Mandatory Injunction
               Against Towne & Terrace Corp filed November 27, 2018. An
               Amended and Supplemental Petition for Injunction Against

       Court of Appeals of Indiana | Opinion 20A-OV-496 | September 22, 2020      Page 13 of 29
               Towne & Terrace Corp was filed by the City on August 12, 2019.
               A delay in procedures occurred because this case was on appeal
               during the ensuing year between the original motion and the
               response. Towne & Terrace filed on August 27, 2019, a Verified
               Response to Plaintiff’s Amended and Supplemental Petition for
               Injunction Filed August 12, 2019. This matter was set for the
               initial injunction hearing and was ultimately heard on October
               15, 2019. Proposed orders were due from the parties on
               November 15, 2019. Said proposed orders were received by the
               Court. The matter remains under advisement.


       Appellee City’s Appendix Volume III at 9. The court ordered that the board

       meeting scheduled for December 9, 2019 would not take place. It noted that

       “[t]he dangerous condition of the neighborhood has created a hotbed for

       criminal and other illegal activities at Towne & Terrace which must be

       remediated as soon as possible,” “[t]he Receiver has been granted extensive

       powers over the City’s properties to find solutions, however, his progress has

       been hindered by continuing adversarial contentious litigation,” and “[t]he

       Court must maintain the status quo until all issues have been fully heard and

       resolved.” Id. at 10.


[19]   On December 9, 2019, the court entered an addendum to its December 6, 2019

       order, stating:

               Comes now the Court pursuant to In. T.R. 65(B)(1) and amends
               its order of December 6, 2019 on the issuance of a Temporary
               Restraining Order with notice.

               The Court issued a temporary restraining order with notice on a
               prayer for relief requested by the City of Indianapolis, (“City”)
               and upon motion for preliminary injunction by the Receiver.

       Court of Appeals of Indiana | Opinion 20A-OV-496 | September 22, 2020   Page 14 of 29
                 This matter is set down for hearing on both requests for
                 preliminary injunction against Defendants Towne & Terrace
                 Corp, (“Towne & Terrace”) December 10, 2019 at 9:00 a.m. The
                 temporary restraining order will remain in place until December
                 16, 2019 unless modified, extended or vacated by the Court.

       Id. at 13 (footnote omitted).


[20]   On December 10, 2019, the court held a hearing at the beginning of which, it

       stated:

                 So we have pending Defendants’ Petition for Writ of Execution,
                 Instructions to the Receiver, and the Receiver’s objection. We
                 have Defendants’ Response in Objection to that. City’s Motion
                 for Declaratory Judgment that’s been pending for a while. City’s
                 Motion for Summary Judgment, which we’ve already set those
                 for hearing. I believe it’s in like March or something. Okay.
                 And then the City’s Petition for a Mandatory Injunction. Then
                 you amended that petition, [City’s Counsel], I believe?


       Transcript Volume II at 6. The City’s counsel answered affirmatively. The

       attorney for Towne & Terrace Corp. stated “our intent was that all of those

       motions were going to be heard on the 19th of March. And today was going to

       be limited to the Petition for Writ of Execution.” Id. The court replied: “I

       think I put that in the order.” Id. at 6. Another attorney for Towne & Terrace

       Corp. stated: “You’ll hear the Motion for Writ of Execution and Instructions to

       the Receiver.” Id. The court stated: “All other matters, unless unusual exigent

       circumstances should arise, will be heard in March, March 19th.” Id. at 6-7.


[21]   Counsel for Towne & Terrace asked the court to instruct the Receiver to

       immediately observe certain requirements and immediately market and sell the
       Court of Appeals of Indiana | Opinion 20A-OV-496 | September 22, 2020   Page 15 of 29
       properties owned by the City “before the expenses of the receivership eat up the

       value of those properties.” Id. at 11.


[22]   Anwar Selo testified that his company, Casa Fortune Four, LP, had invested

       about $300,000 in Towne & Terrace and owned twenty-two occupied

       properties. When asked if he was interested in the Receiver having authority to

       meet with him and discuss buying some of the City’s properties and if he and

       his investors would be in a position to purchase some or all of the City’s

       properties, he answered affirmatively. He testified that the property his

       company owned, which was straddled by two City properties, would appreciate

       immediately if the two neighboring properties were fixed up and placed on the

       market. On cross-examination, he testified that he had not talked to any of the

       tenants and that the property manager negotiated the lease agreements.


[23]   Counsel for the Receiver contested the request for instructions to require the

       Receiver to engage solely in negotiations for the immediate sale of the

       properties. He stated that the request was premature and contrary to the terms

       of the receivership order. He argued: “This Court didn’t direct the Receiver to

       liquidate the property as quickly as possible, to enter into negotiations with the

       first buyer who came along. The Receiver was instructed to conduct a

       thorough analysis, which he has started to do.” Id. at 33. He also stated:

       “There is nothing prohibiting us from taking dual tracks and having discussions

       with potential purchasers, which the Receiver wholly intends to do. But asking

       this Court to revise its receivership order in order to limit the Receiver to doing

       solely [sic] that seems completely inappropriate.” Id. at 36.

       Court of Appeals of Indiana | Opinion 20A-OV-496 | September 22, 2020     Page 16 of 29
[24]   After some discussion regarding discovery, the court stated: “We also had a

       discussion on discovery. That was the other thing I said was going to be on the

       agenda today. And I think that’s been worked out without any further ruling by

       the Court.” Id. at 65. A person in the gallery asked when the annual meeting

       would be, and the court answered: “Well, I have to decide who’s going to be

       there and who has the right to vote first.” Id.


[25]   On February 19, 2020, the court entered an order granting the City’s motion for

       preliminary injunction, denying Towne & Terrace Corp.’s Petition for Writ of

       Execution and Instructions to Receiver, granting the Receiver’s Motion for

       Order Compelling Production of Documents, and ordering that Towne &

       Terrace be responsible for half of the Receiver’s expenses.


                                                     Discussion

[26]   Appellants raise multiple arguments challenging the trial court’s order. We

       initially address the City’s argument that the denial of Appellants’ Petition for

       Writ of Execution and Instructions to Receiver and the grant of the Receiver’s

       Motion for Order Compelling Production of Documents are not properly before

       this Court as well as the Receiver’s argument that portions of the appeal require

       dismissal. The Receiver asserts that “appellate jurisdiction cannot properly be

       exercised over the trial court’s denial of Towne & Terrace’s Petition for

       Instructions to Receiver.” Appellee Receiver’s Brief at 18. It argues that the

       court’s denial of this petition is not one of the specifically enumerated orders

       appealable as of right.


       Court of Appeals of Indiana | Opinion 20A-OV-496 | September 22, 2020    Page 17 of 29
[27]   Ind. Appellate Rule 5(B) provides that “[t]he Court of Appeals shall have

       jurisdiction over appeals of interlocutory orders under Rule 14 except those

       appeals described in Rule 4(A)(3).” Ind. Rule 14(A) provides that “[a]ppeals

       from the following interlocutory orders are taken as a matter of right . . . (1) For

       the payment of money; (2) To compel the execution of any document; (3) To

       compel the delivery or assignment of any securities, evidence of debt,

       documents or things in action; (4) For the sale or delivery of the possession of

       real property; (5) Granting or refusing to grant, dissolving, or refusing to

       dissolve a preliminary injunction; (6) Appointing or refusing to appoint a

       receiver, or revoking or refusing to revoke the appointment of a receiver . . . .”

[28]   The trial court’s February 19, 2020 order, which denied Appellants’ Petition for

       Writ of Execution and Instructions to Receiver, granted the Receiver’s Motion

       for Order Compelling Production of Documents, ordered that Towne &

       Terrace shall be responsible for half of the Receiver’s expenses, and granted the

       City’s motion for preliminary injunction, constituted an interlocutory order

       from which an appeal can be taken as a matter of right. The Indiana Supreme

       Court has held that “an interlocutory appeal raises every issue presented by the

       order that is the subject of the appeal.” Tom-Wat, Inc. v. Fink, 741 N.E.2d 343,

       346 (Ind. 2001) (citing Harbour v. Arelco, Inc., 678 N.E.2d 381, 386 (Ind. 1997)).

       Accordingly, all issues presented by the court’s order may be raised. See Tom-

       Wat, Inc., 741 N.E.2d at 346 (“Because the interlocutory order denied both

       Tom-Wat’s and Fink’s motions, we must address both motions.”); Harbour, 678

       N.E.2d at 386 (observing that then Ind. Appellate Rule 4(B) provided in part


       Court of Appeals of Indiana | Opinion 20A-OV-496 | September 22, 2020     Page 18 of 29
       that “appeal from interlocutory orders shall be taken in the following cases,” the

       rule did not require or even permit certification of particular issues, it requires

       certification of an interlocutory order, and that any issues that were properly

       raised in the trial court in ruling on the trial court’s summary judgment order

       are available on interlocutory appeal). 3


[29]   We next turn to Appellants’ arguments regarding the court’s: (A) grant of the

       City’s motion for preliminary injunction; (B) denial of Towne & Terrace’s

       Petition for Writ of Execution and Instructions to Receiver; (C) grant of the

       Receiver’s Motion for Order Compelling Production of Documents; and (D)

       order that Appellants pay one-half of the Receiver’s fees.

       A. Grant of City’s Motion for Preliminary Injunction


[30]   To the extent Appellants argue the trial court abused its discretion by granting

       an injunction without a hearing, Ind. Trial Rule 65(A) provides that “[n]o

       preliminary injunction shall be issued without an opportunity for a hearing

       upon notice to the adverse party.” The trial court held a hearing on October 15,

       2019, and the corresponding CCS entry states: “Comment: Motion for



       3
         To the extent the City and the Receiver cite Hoesman v. Sheffler, 886 N.E.2d 622 (Ind. Ct. App. 2008), we
       find that case distinguishable. In Hoesman, we rejected the appellants’ argument that the trial court was
       disposed to grant final judgment with respect to motions for leave and to file amended complaints and
       consolidation in addition to an order on summary judgment. 886 N.E.2d at 634. We observed that the
       language issued by the trial court indicated “that it intended to render its order of summary judgment, and
       that order only, a final judgment pursuant to Trial Rules 54 and 56,” “the trial court’s Final Judgment Order
       makes no mention of the parties the [appellants] sought to add pursuant to their second and third amended
       complaints,” and the trial court’s orders denying the appellants’ motions to amend and to consolidate were
       not the type of orders contemplated under Trial Rule 54 as they did not possess the requisite degree of finality
       or dispose of at least a single substantive claim. Id.

       Court of Appeals of Indiana | Opinion 20A-OV-496 | September 22, 2020                             Page 19 of 29
       Preliminary Injunction.” Appellants’ Appendix Volume II at 40. The trial

       court’s December 6, 2019 order observed that the City’s November 27, 2018

       petition for mandatory injunction was pending, that “[t]his matter was set for

       the initial injunction hearing and was ultimately heard on October 15, 2019,”

       and that the matter remained under advisement. Appellee City’s Appendix

       Volume III at 9. We also note that the City’s November 28, 2018 Petition for

       Mandatory Injunction requested the court “order that all members, including

       the City be permitted to cast their votes, with the purpose of the meeting being

       to a vote to elect Directors and Officers and to vote on consenting to the

       appointment of a receiver,” Appellee City’s Appendix Volume II at 84, and the

       court’s February 19, 2020 order provides in part: “A vote, in which all members

       are permitted to participate is in the best interest of this community.

       Wherefore, the City’s motion for preliminary injunction is, hereby, granted.”

       Appellants’ Appendix Volume II at 61. In their reply brief to the City,

       Appellants acknowledge that the trial court held a hearing on the City’s petition

       for a preliminary injunction on October 15, 2019, and that the court took the

       matter under advisement. Appellants do not develop an argument that the

       filings on December 5 or 6, 2019, required an additional hearing, and we

       cannot say reversal is warranted based upon Ind. Trial Rule 65(A).

[31]   Further, while the trial court held an October 15, 2019 hearing on the City’s

       petition for an injunction, the record does not contain a copy of the transcript of

       the hearing. In their March 11, 2020 amended notice of appeal, Appellants




       Court of Appeals of Indiana | Opinion 20A-OV-496 | September 22, 2020     Page 20 of 29
       requested a transcript of only the December 10, 2019 hearing. Ind. Appellate

       Rule 9(F)(5) provides:

               The Notice of Appeal shall include . . . [a] designation of all
               portions of the Transcript necessary to present fairly and decide
               the issues on appeal. If the appellant intends to urge on appeal
               that a finding of fact or conclusion thereon is unsupported by the
               evidence or is contrary to the evidence, the Notice of Appeal
               shall request a Transcript of all the evidence.


[32]   The Indiana Supreme Court has addressed an appellant’s failure to include a

       transcript on appeal when factual issues are presented and held that,

       “‘[a]lthough not fatal to the appeal, failure to include a transcript works a

       waiver of any specifications of error which depend upon the evidence.’” In re

       Walker, 665 N.E.2d 586, 588 (Ind. 1996) (quoting Campbell v. Criterion Group,

       605 N.E.2d 150, 160 (Ind. 1992)). Appellants raise factual issues and assert that

       the City owes more than $109,080, the City attached conditions to its payment

       of $109,080, the City had notice of the Resolution, and the City’s repeated acts

       of non-payment are breaches of the Towne & Terrace covenants. They cite to

       certain evidence including an affidavit of Jacqueline Timmons dated June 8,

       2018, a letter from the City’s counsel dated November 2017, and a deposition of

       Ella Means. Under these circumstances, and without the transcript of the

       October 15, 2019 hearing and any evidence admitted at that hearing, we cannot

       say Appellants have demonstrated that the trial court abused its discretion in

       granting the City’s petition for preliminary injunction. See Kocher v. Getz, 824

       N.E.2d 671, 675 (Ind. 2005) (holding that, where appellant challenged the


       Court of Appeals of Indiana | Opinion 20A-OV-496 | September 22, 2020    Page 21 of 29
       amount of an appeal bond but failed to provide a transcript of the relevant

       hearing, the appellant failed to demonstrate the trial court abused its discretion).

       B. Denial of Towne & Terrace’s Petition for Writ of Execution and Instructions to

       Receiver


[33]   Appellants challenge the trial court’s denial of their Petition for Writ of

       Execution and Instructions to Receiver and assert the February 19, 2020 order

       ignored the ruling in Towne II by giving the Receiver the power to demolish

       “any and all buildings within Towne & Terrace which contain a home owned

       by the City, even though such buildings obviously contain homes whose owners

       are not parties to this litigation.” Appellants’ Brief at 29 (citing Appellants’

       Appendix Volume II at 55).


[34]   The trial court’s February 19, 2020 order states in pertinent part:


               Towne & Terrace’s request for an order requiring the immediate
               sale of the Receivership Property overlooks the Court’s finding
               that “much of the Receivership Property is located within
               buildings containing units that are not owned by the City.” The
               impact of a Court order, on third parties, as to the disposition of
               the Receivership Property is the overwhelming reason the Court
               ordered both the City and Towne and Terrace to “cooperate fully
               with the Receiver with respect to his efforts to preserve, market
               and/or liquidate and buildings containing the Receivership
               Property.”

               Although Towne and Terrace appears to believe that it will
               benefit from the immediate sale of the Receivership Property, it is
               not yet clear that this outcome would benefit all residents of
               Towne & Terrace or the surrounding community. The prudent

       Court of Appeals of Indiana | Opinion 20A-OV-496 | September 22, 2020       Page 22 of 29
               approach to these dire and exigent circumstances requires the
               Receiver be allowed to complete his investigation and provide
               the Court with a careful analysis so that he can make informed
               recommendations to the Court on how the Receivership Property
               should best be addressed.

               Wherefore pursuant to Indiana Code §§ 34-55-12-1(a) and 34-55-
               12-2(b) prohibit execution upon the City’s properties for purposes
               of collection and since the Receiver has not yet completed his
               duties in equity, Towne & Terrace Corp.’s Petition for Writ of
               Execution and Instructions to Receiver is denied.


       Appellants’ Appendix Volume II at 51-54.


[35]   To the extent the Appellants assert the court granted authority to demolish

       properties not owned by the City, we note that the August 15, 2019 Revised

       Order Appointing Receiver Over Certain Lots and Improvements Owned by

       City of Indianapolis appointed the Receiver to “receive, manage, protect,

       request demolition of and/or sell, if necessary, all real estate owned by the City and

       located within the Towne and Terrace boundaries.” Appellee City’s Appendix

       Volume II at 142 (emphasis added). To the extent Appellants assert that the

       court gave the Receiver the power to demolish buildings owned by non-parties,

       they cite page fifty-five of the second volume of the Appellants’ Appendix

       Volume II, but do not point to specific language. Our review of the page cited

       by Appellants does not reveal that the court granted such authority to the

       Receiver. We cannot say that the trial court erred in denying Towne &

       Terrace’s Petition for Writ of Execution and Instructions to Receiver.


       C. Grant of the Receiver’s Motion for Order Compelling Production of Documents

       Court of Appeals of Indiana | Opinion 20A-OV-496 | September 22, 2020      Page 23 of 29
[36]   Appellants argue that there can be no proper order to compel production of

       documents because no discovery was ever served. They assert that the Receiver

       made no effort to attempt to resolve any disputes before resorting to a motion to

       compel. Without citation to the record, Appellants assert: “[T]he parties agreed

       in open court that counsel for [Towne & Terrace] had complied with all

       requests.” Appellants’ Brief at 35. They also point to the court’s statement:

       “We also had a discussion on discovery. That was the other thing I said was

       going to be on the agenda today. And I think that’s been worked out without

       any further ruling by the Court.” Transcript Volume II at 65. They assert that,

       “[a]fter making this statement, the trial court astonishingly granted the motion

       to compel.” Appellants’ Brief at 36. They also cite Ind. Rule of Professional

       Conduct 4.2 and assert that the court’s order allowing the Receiver to contact

       the Board Members without their attorney’s consent is improper.

[37]   Generally, “[t]rial courts ‘stand much closer than an appellate court to the

       currents of litigation pending before them,’ so they are better positioned to

       assess and manage discovery matters.” Care Grp. Heart Hosp., LLC v. Sawyer, 93

       N.E.3d 745, 757 (Ind. 2018) (quoting Whitaker v. Becker, 960 N.E.2d 111, 115

       (Ind. 2012)). They accordingly have wide discretionary latitude, and their

       orders carry a strong presumption of correctness. Id. We will not overturn a

       decision absent clear error and resulting prejudice. Id.


[38]   To the extent Appellants cite Ind. Trial Rule 26(F), the rule provides:


               Before any party files any motion or request to compel discovery
               pursuant to Rule 37, or any motion for protection from discovery
       Court of Appeals of Indiana | Opinion 20A-OV-496 | September 22, 2020     Page 24 of 29
               pursuant to Rule 26(C), or any other discovery motion which
               seeks to enforce, modify, or limit discovery, that party shall:

                        (1) Make a reasonable effort to reach agreement with the
                        opposing party concerning the matter which is the subject
                        of the motion or request; and

                        (2) Include in the motion or request a statement showing
                        that the attorney making the motion or request has made a
                        reasonable effort to reach agreement with the opposing
                        attorney(s) concerning the matter(s) set forth in the motion
                        or request. This statement shall recite, in addition, the
                        date, time and place of this effort to reach agreement,
                        whether in person or by phone, and the names of all
                        parties and attorneys participating therein. If an attorney
                        for any party advises the court in writing that an opposing
                        attorney has refused or delayed meeting and discussing the
                        issues covered in this subsection (F), the court may take
                        such action as is appropriate.

               The court may deny a discovery motion filed by a party who has
               failed to comply with the requirements of this subsection.


[39]   While Rule 26(B) refers to a party’s representative and Ind. Trial Rule 83(6)

       defines a “[r]epresentative” as including a receiver, Rule 26(F) refers only to a

       party. “The receiver is an officer of the court, and comes within the court’s sole

       direction as soon as he is appointed and has qualified.” King v. King, 982

       N.E.2d 1026, 1032 (Ind. Ct. App. 2013), reh’g denied, trans. denied. Even

       assuming that Rule 26(F) applies to the Receiver, we cannot say that reversal is

       warranted. The Receiver’s November 21, 2019 Motion for Order Compelling

       Production of Documents asserts:




       Court of Appeals of Indiana | Opinion 20A-OV-496 | September 22, 2020      Page 25 of 29
        4. The Receiver and his counsel met with counsel for Towne &
        Terrace on September 17, 2019 and on October 24, 2019.
        Additionally, the Receiver conferred with counsel for Towne &
        Terrace in Court chambers on October 15, 2019. During these
        conferences, the following documents were requested from
        Towne & Terrace:

                 (A) A list of current Board Members and unit owners
                 (including contact information);

                 (B) All maps and records documenting ownership of each
                 unit (including names and contact information) within the
                 confines of Towne & Terrace, including but not limited to
                 all vesting deeds and/or property cards in the possession of
                 Towne & Terrace, or its counsel; and

                 (C) An itemization of all income received by and amounts
                 owed to Towne & Terrace on a unit by unit basis for the
                 past 3 years, plus an itemization of all expenditures made
                 on Towne & Terrace’s behalf from January 2016 through
                 the present date.

        5. Counsel for Towne & Terrace provided a written list of the
        current Board Members to counsel for the Receiver in
        correspondence dated November 14, 2019, a copy of which letter
        was attached as Exhibit A to Town[e] & Terrace’s Response to
        Objections of Receiver to Defendants Petition for Instructions to Receiver,
        filed with this Court on the same date. However, counsel for
        Towne & Terrace has refused to provide the Receiver with
        contact information for the Board Members must [sic] be
        provided in writing to Towne & Terrace’s counsel, as the
        Receiver cannot have direct communications with the Board
        Members.

        6. Counsel for Towne & Terrace has additionally advised the
        Receiver that Towne & Terrace: (i) has produced all property
        cards and deeds in its possession; and (ii) refuses to provide the


Court of Appeals of Indiana | Opinion 20A-OV-496 | September 22, 2020            Page 26 of 29
               requested itemization of income and expenses, as it believes this
               information is beyond the scope of the Receiver’s authority.


       Appellants’ Appendix Volume IV at 78-79. We conclude that the Receiver

       included a statement showing that the attorney had made a “a reasonable effort

       to reach agreement with the opposing attorney(s) concerning the matter(s) set

       forth in the motion or request.” Moreover, Appellants do not challenge the

       court’s order that they provide the specific information related to contact

       information for unit owners or an itemization of income, delinquencies, and

       expenditures, and we cannot say they have demonstrated prejudice.


[40]   With respect to their argument regarding Ind. Professional Conduct Rule 4.2,

       the rule provides: “In representing a client, a lawyer shall not communicate

       about the subject of the representation with a person the lawyer knows to be

       represented by another lawyer in the matter, unless the lawyer has the consent of

       the other lawyer or is authorized by law or a court order.” (Emphases added). The

       trial court’s February 19, 2020 order addressed Rule 4.2 and stated that the

       court had “already expressly authorized the Receiver and its agents to

       communicate with the board members of Towne & Terrace and resident

       members of Towne & Terrace to allow the flow of information necessary for the

       Receiver to carry out his delineated functions.” Appellants’ Appendix Volume

       II at 55. We cannot say that Rule 4.2 requires reversal.

       D. Court’s Order that Appellants Pay One-Half of the Receiver’s Fees




       Court of Appeals of Indiana | Opinion 20A-OV-496 | September 22, 2020    Page 27 of 29
[41]   Appellants argue the trial court abused its discretion when it ordered that they

       pay one-half of the Receiver’s fees. They assert there was no evidence of

       upkeep and maintenance problems on any homes other than those owned by

       the City and there was no lack of cooperation by Towne & Terrace Corp.

[42]   The trial court’s February 19, 2020 order states:


               Towne & Terrace requested the City pay all Receiver’s fees.
               Such an order would be clearly inequitable. While it was alleged
               that the City’s dilapidated properties were affecting the value of
               other properties, Towne and Terrace residents who live in other
               than City properties are also severely dues and fee delinquent and
               many have upkeep and maintenance problems. Towne &
               Terrace has made some repairs and a few upgrades to the
               common areas, but they have consistently failed to cooperate
               with the Receiver, thereby, driving up costs and slowing progress
               in this case. The Receiver’s expenses, so far, are not completely
               attributed to “costs of the action” in these proceedings, but are
               also additional outlays incurred because of Towne & Terrace’s
               delay in providing necessary information to the Receiver while
               the corporation awaits an order from the Court that could
               encourage a lucrative redevelopment offer. At hearing, Towne
               and Terrace offered testimony from a real estate developer
               interested in restoration of Towne and Terrace properties. While
               sale to a redevelopment company may be Towne and Terrace’s
               private plan and objective for the future, unfortunately, current
               residents are continually exposed to criminal activity and
               deteriorating buildings while this dispute remains unresolved.
               The Receiver needs to be able to act in an unfettered manner.

               Therefore, Towne & Terrace shall be responsible for half of the
               Receiver’s expenses incurred to date and in the future. Such a
               one-half (1/2) of Receiver expenses are due and payable
               forthwith and by no later than April 1, 2020. Such amounts will
               be, thereafter, reduced to judgment and subject to collection.

       Court of Appeals of Indiana | Opinion 20A-OV-496 | September 22, 2020   Page 28 of 29
       Appellants’ Appendix Volume II at 56.


[43]   The court’s December 6, 2019 Order on Emergency Requests for Relief by Both

       the Receiver and the City referenced the “the recent complete and absolute

       refusal by Towne & Terrace to allow the Receiver and/or the City’s attorneys

       to attend and vote at said board meetings” and stated that “[t]he dangerous

       condition of the neighborhood has created a hotbed for criminal and other

       illegal activities at Towne & Terrace which must be remediated as soon as

       possible” and “[t]he Receiver has been granted extensive powers over the City’s

       properties to find solutions, however, his progress has been hindered by

       continuing adversarial contentious litigation.” Appellee City’s Appendix

       Volume III at 9-10. Under these circumstances, we cannot say reversal of the

       trial court’s order that Towne & Terrace be responsible for half of the Receiver’s

       expenses is warranted.

[44]   For the foregoing reasons, we affirm the trial court’s February 19, 2020 order.


[45]   Affirmed.


       Robb, J. and Crone, J., concur.




       Court of Appeals of Indiana | Opinion 20A-OV-496 | September 22, 2020   Page 29 of 29